Citation Nr: 0734600	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for an elbow disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1979 to 
September 1982, plus an additional 5 years, 4 months of 
unconfirmed service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1. A back disorder is not currently shown.

2. An elbow disorder is not currently shown.


CONCLUSIONS OF LAW

1. A back disorder was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2. An elbow disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, and private and VA medical records.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The veteran asserts that service connection is warranted for 
a back condition, to include degenerative arthritis. The 
veteran also seeks service connection for an elbow condition.  
The veteran contends that both conditions are related to 
service.

In order to establish service connection, three elements must 
be satisfied. There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they manifest to 
a degree of 10 percent or more within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of present disability there can be no valid claim."); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996). 

Therefore, the threshold question for consideration in 
evaluating a service connection claim is whether the evidence 
demonstrates a current disability. Under the present 
circumstances, the absence of any competent evidence 
reflecting a diagnosis of or treatment for the claimed 
conditions is sufficient to deny the claims.

Specifically, the veteran's post-service medical records do 
not reflect a current diagnosis of either a back condition, 
to include degenerative arthritis, or an elbow condition.  
Treatment records dated in March and May 2000 reflect a 
reported history of arthralgias, to include left elbow pain; 
however, he did not receive treatment for his left elbow pain 
and no elbow pathology was identified. 

Although the veteran has repeatedly sought treatment for 
several musculoskeletal disorders, his clinical history is 
unremarkable for complaints of or treatment for a chronic 
disability affecting either his back or his elbows. Without 
evidence of a current disability, service connection cannot 
be established.  As there is no evidence of degenerative 
arthritis of the back, the one-year presumption under 
38 C.F.R. § 3.309(a) is not for application.

In addition, the Board has considered the veteran's 
statements asserting that his claimed disorders are related 
to active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board places greater probative value on 
objective clinical findings of the treating physicians than 
to the veteran's statements.  While he is competent to report 
his symptom, he is not competent to render a medical 
diagnosis or establish a medical nexus.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claims for service connection 
may be granted. 

In this regard, the medical evidence does not reflect a 
current diagnosis of a back condition or an elbow condition. 
The preponderance of evidence is against the claims and the 
"benefit of the doubt rule" does not apply.  Therefore, the 
appeals are denied.

Duty to Notify and Duty to Assist

VA has a duty to notify and duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated in October 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish the benefits sought (service connection), of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency necessary to support the claims, 
and asked the appellant to send in any evidence in the 
appellant's possession that pertained to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a March 2006 letter, VA provided the 
veteran such notice regarding disability ratings and 
effective dates.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
In this case, the evidence is not sufficient to require an 
examination under 38 C.F.R. § 3.159(c)(4)(i).  In this 
regard, the evidence of record does not reflect a current 
diagnosis of the claimed disabilities.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims that VA has not 
sought.  

The veteran's VA medical treatment records and lay statements 
in support of his claims have been associated with the 
record.  Further, the veteran indicated that he had no more 
evidence to submit in support of his claims in a June 2006 
report of contact.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a back disorder is denied. 

Service connection for an elbow disorder is denied. 



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


